Name: Council Directive 83/127/EEC of 28 March 1983 amending Directive 68/297/EEC on the standardization of provisions regarding the duty-free admission of fuel contained in the fuel tanks of commercial motor vehicles
 Type: Directive
 Subject Matter: nan
 Date Published: 1983-04-09

 Avis juridique important|31983L0127Council Directive 83/127/EEC of 28 March 1983 amending Directive 68/297/EEC on the standardization of provisions regarding the duty-free admission of fuel contained in the fuel tanks of commercial motor vehicles Official Journal L 091 , 09/04/1983 P. 0028 - 0028 Spanish special edition: Chapter 07 Volume 3 P. 0161 Portuguese special edition Chapter 07 Volume 3 P. 0161 *****COUNCIL DIRECTIVE of 28 March 1983 amending Directive 68/297/EEC on the standardization of provisions regarding the duty-free admission of fuel contained in the fuel tanks of commercial motor vehicles (83/127/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 75 and 99 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Directive 68/297/EEC (3) laid down the minimum quantity of fuel contained in the fuel tanks of commercial motor vehicles which must be admitted duty-free at the internal frontiers of the Community; Whereas the said quantity of fuel, in order to facilitate passage at these frontiers, should be increased, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 3 of Directive 68/297/EEC, paragraph 1 shall be replaced by the following: '1. With effect from 1 July 1984 at the latest, Member States shall admit duty-free a quantity of 200 litres of motor fuel.' Article 2 This Directive is addressed to the Member States. Done at Brussels, 28 March 1983. For the Council The President J. ERTL (1) OJ No C 155, 9. 12. 1974, p. 77. (2) OJ No C 142, 16. 11. 1974, p. 11. (3) OJ No L 175, 23. 7. 1968, p. 15.